Per Curiam.

We adopt the findings and conclusions of law of the board but disagree with its recommendation. We have consistently held that misappropriation of client funds is an egregious violation of a lawyer’s ethical responsibilities and an appropriate sanction for such breach of trust is disbarment. Greater Cleveland Bar Assn. v. McGarry (1979), 60 Ohio St.2d 168, 14 O.O.3d 406, 398 N.E.2d 560; Lake Cty. Bar Assn. v. Ostrander (1975), 41 Ohio St.2d 93, 70 O.O.2d 173, 322 N.E.2d 653; Ohio State Bar Assn. v. Weaver (1975), 41 Ohio St.2d 97, 70 O.O.2d 175, 322 N.E.2d 665; Mahoning Cty. Bar Assn. v. Alexander (1970), 22 Ohio St.2d 22, 51 O.O.2d 40, 257 N.E.2d 369. We continue to adhere to that standard. Moreover, respondent has neglected his duties as executor of an estate and ignored the orders of the probate court and this court. Therefore, we order respondent disbarred from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Stratton, JJ., concur.